AYRES, Judge.
This is a companion case to that of J. J. O’Reilly et al. v. State Farm Mutual Automobile Insurance Company et al., bearing No. 11313 on the docket of this court, with which it was consolidated for trial and which was this 'day decided (La.App., 230 So.2d 630). The question of liability was determined in\the companion case.
Remaining only for consideration is the question of the award to which plaintiff is entitled to compensate him for the injuries sustained in the accident. Plaintiff was awarded $75ti for his personal injuries, con*636sisting of a one-inch laceration of his head near the .hairline; $100 for property damage to his automobile, as the deductible portion of his insurance coverage; $417.13 for medical expenses incurred on behalf of Mrs. Adams; and $100 as the administrator of the estate of his minor son, a six-month-old infant, who was shaken up and received bumps on his head; or a total of $1,367.13. In view of the fact that the injuries to Mr. .Adams and his infant son were minimal, the awards of general damages were adequate and proper in this case.
For the reasons assigned, the judgment appealed is accordingly affirmed at defendants-appellants’ costs.
Affirmed.